I cannot agree to this opinion. I dissented in the case of Mundine v. State, because of the construction placed on the Act of the Twenty-Ninth Legislature by my brethren. It is hardly necessary to further dissent. The opinion in this case demonstrates the injustice of the construction given that law. It would be difficult to imagine a harsher case. The right to a statement of facts on appeal now depends on whether the stenographer sees proper to write it in time to file in twenty days. I cannot agree to such a rule.